DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1 and 12, Applicant is claiming “An information output method in an information output device that outputs information to one or more output devices used by one or more users”, however, according to Fig. 1 and Para 52 of the specification it says one or more panel devices 102 (output device, information output device) used by one or more users 104. If the panel devices 102 is one or more output devices or information output device as disclosed in the specification then how information output device can output information to one of more output devices, used by one or more users. The language is vague and difficult for one having ordinary skill in the art to understand the invention. 

As per claim 3, Applicant is claiming “wherein the third information is information on first behavior indicating that intention of acquiring information is first degree, information on second behavior indicating that intention of acquiring information is second degree higher than the first degree, or information on third behavior indicating that intention of acquiring information is third degree lower than the first degree”, however, it not clear what is first degree, second degree and third degree. Is applicant is trying to measure the behavior of the user or the device. The claim language is very vaguely written and difficult for one having ordinary skill in the art to understand the invention.
Dependent claims does not overcome the deficiency of the independent claims as a whole.
The claims are examined as per best understood at the time of examination. The Applicant is requested to clarify the claim language that has complete scenario for further examination. 

Claim Interpretation - 35 USC § 112

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 12 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “first acquisition unit that acquire …;second acquisition unit that performs…; third acquisition unit that acquires…; an identification unit that identifies…; a determination unit that determines…; and an output 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. Pub. No. US 20150074554 A1 in view of Kizuki et al. Pub. No. US 20150002291 A1.
	Regarding Claim 1, Sasaki teaches an information output method in an information output device that outputs information to one or more output devices used by one or more users (Fig. 1 and Para 81, plural devices 101, namely a device A and a 
	acquiring first information on an operation history of one or more devices operated by the one or more users (Para 45 and 94, communication unit 631 transmits an operation of the device 602 to the tweet generation-and-view server 601 as device operation history information i.e., acquiring operation history. Examples of the device operation history include: a code number of a button pressed by the user out of buttons of a microwave; a function identifier corresponding to the function selected by the user; and heating time of the microwave i.e.,  operation history of one or more devices operated by the one or more users);
	performing processing of acquiring second information that identifies that a user detected in a vicinity of the one or more output devices (Para 196, when GPS information of the smartphone of the user is collected and it is detected that the user is coming home from outside i.e., performing processing of acquiring second information, an operation recommendation tweet by a device may be generated based on the history of operation on the device executed by the user after coming home. As a specific example, when it is detected that the user is coming home i.e., identifies a user is detected in a vicinity the air conditioner generates, based on the device operation history of the user, an operation recommendation tweet inquiring "Turn the air 
	acquiring third information on behavior of the user detected in the vicinity of the one or more output device (Para 226 (Para 226-227,  when the user tweets "I'm going home now", the air conditioner followed by the user may tweet "Turn the heating system ON?" and the light followed by the user may tweet "Turn the light ON?". The above configuration allows the user to execute the device operation easily without difficult control. The same control as the above can be performed using information including the position information of the user, instead of the user's tweet described above. The position information of the user can be obtained through Global Positioning System (GPS) and so on i.e., user is detected in the vicinity of the one or more output device. It is to be noted that the position information of the user is an example of the behavior history information of the user i.e., acquiring third information on behavior of the user detected in the vicinity of the one or more output device);
	determining an output mode (Para 176, Fig. 16 display of tweet view result) and content of notification information (Fig. 16, Mr. Refrigrator 10 door opening for today i.e., content of notification) on the identified device to the detected user (fig. 16 and Para 176, user sawada55 is the detected user and identified device is Mr. Refrigerator) based on information on the identified device and operator (Para 176, displayed at a time of user login when the number of followee devices is one i.e., identified device and operator),  the second information(user login i.e., identifies a user), and the third information (how often AC is used or based on tweet or location turn on the AC i.e., third information) ; and

	Sasaki teaches identifying a device whose state is changed (Para 226, device operation history DB i.e., based on first information and identifies an operation of the device required in the behavior i.e., identifying operation of the device, generates an operation recommendation tweet, and registers the generated tweet into the tweet DB i.e., turn the heating system ON from OFF state) but does not specifically teaches
whose state is changeable within a predetermined time among the one or more devices and an operator who perform operation relating to the change in the state based on the first information.
	However, in the same field of endeavor, Kizuki teaches display unit 180 displays, under control of the control unit 130, setting information, a remaining washing time and then further teaches further in a case where washing has been completed, or an error has occurred, the control unit 130 reads the user identification information from the storing unit 110 and has the communication unit 140 wirelessly transmit to the home server 200, the read user identification information and signaling order information indicating that signaling order (for example, completion of washing or occurrence of an error) (Para 56 and 59).

	Regarding Claim 3, Sasaki teaches wherein the third information is information on first behavior indicating that intention of acquiring information is first degree, information on second behavior indicating that intention of acquiring information is second degree higher than the first degree, or information on third behavior indicating that intention of acquiring information is third degree lower than the first degree (Para 67).
	Regarding Claim 6, Sasaki does not specifically teaches wherein the one or more output devices include a display unit that displays information and a voice output unit that outputs voice, and the output mode includes at least one of displaying of the notification information on the display unit and output of voice indicating the notification information by the voice output unit, or non- output of the notification information.
	However, in the same field of endeavor, Kizuki teaches that the mobile terminal device 300-1 may use not only vibration, but also display or voice, to signal the user of the signaling order such as "completion of washing" or "occurrence of an error". The display is performed by a display device provided on the mobile terminal device, and the voice is output from a speaker provided on the mobile terminal device (Para 48).

	Regarding Claim 7, Sasaki teaches wherein the content includes information indicating a state of the identified device or information indicating setting and a state of the identified device (Para 226).
	Regarding Claim 8, Sasaki does not specifically teaches further acquiring fourth information on a history of the one or more output devices detecting the one or more users in the vicinity; and identifying an output device of an output destination of the notification information based on the fourth information and the second information in a case where a user is detected in a vicinity of a plurality of output devices.
	However, in the same field of endeavor, Kizuki teaches from Fig. 8 that from table T1 table T1 stored in the storing unit 210 of the home server 200. In the table T1 shown in FIG. 8, pairs of user identification information and proximity device identification information refer to as fourth information are shown. For example, user identification information is "00001", and proximity device identification information is "300-1 (Para 91).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Sasaki with the method of Kizuki so that the home server can recognize that the user identified by the user identification information is present within a predetermined area thus make it easy for the user to recognize when the cycle is complete(See Kizuki Para 41).

	Regarding Claim 9, Sasaki teaches wherein the one or more output devices include a display unit that displays information, the information output method further comprising:
determining displaying of the notification information on the display unit as the output mode, and determining a state of the identified device as the content in a case where the second information cannot be acquired (Fig. 16 and 17 and Para 176 and 178).
	Regarding Claim 10, Sasaki does not specifically teaches wherein the first information includes remaining time information indicating remaining time until the one or more devices change to a state in which operation is completed, the information output method further comprising: determining the output mode and the content based on remaining time indicated by the remaining time information on the identified device and the third information.
	However, in the same field of endeavor, Kizuki teaches display unit 180 displays, under control of the control unit 130, setting information, a remaining washing time and then further teaches further in a case where washing has been completed, or an error has occurred, the control unit 130 reads the user identification information from the storing unit 110 and has the communication unit 140 wirelessly transmit to the home server 200, the read user identification information and signaling order information indicating that signaling order (for example, completion of washing or occurrence of an error) (Para 56 and 59).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Sasaki 
	Regarding Claim 11, Sasaki does not specifically teaches determining, based on elapsed time from a time point at which first notification information on a first device is output until the first device is operated next, a user to which the first notification information is to be re-output; and re-outputting the first notification information to one or more output devices that detect the determined user in the vicinity.
	However, in the same field of endeavor, Kizuki teaches from FIG. 1 that at the time of completion of washing 17, when the washing machine 100 completes the washing, the mobile terminal device 300-1 vibrates a vibrator included therein, thereby signaling the user A that the washing has been completed. Moreover, it is shown in FIG. 1 that when the washing machine 100 completes the washing, the microwave 300-2 signals the user A that "the washing has been completed" by outputting voice from a speaker (Para 29).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Sasaki with the method of Kizuki so that the home server can recognize that the user identified by the user identification information is present within a predetermined area thus make it easy for the user to recognize when the cycle is complete(See Kizuki Para 41).
	Regarding Claim 12, it has been rejected for the same reasons as claim 1. 
	Regarding Claim 13, it has been rejected for the same reasons as claim 1 and further teaches a non-transitory computer readable storage medium storing a program for causing a computer to execute the information output method  (Fig. 6 and Para 111).
	
Allowable Subject Matter
Claims 2, 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims including overcoming 35 USC 112 rejections/objections.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art reference fail to teach the limitation of “wherein the information output device includes a memory that stores in advance identification information that identifies the one or more users and characteristic information including at least one of information indicating a skeleton of the one or more users information indicating a face in a manner that the identification information and the characteristic information are associated with each other, the information output method further comprising: 
acquiring the characteristic information of the detected user from an image obtained by shooting the detected user; and acquiring the identification information corresponding to the acquired characteristic information from the memory, and generating the acquired identification information as the second information” OR further comprising: shooting a user detected in the vicinity of the one or more output devices;
generating the third information indicating the second behavior in a case where recognition time during which a face of the detected user can be recognized from the 
generating the third information indicating the third behavior in a case where, although a face of the detected user cannot be recognized from the shot image, a skeleton of the detected user can be recognized” OR “further comprising: performing processing of acquiring twice a clearance between the one or more output devices and the detected user; generating the third information indicating information on the second behavior in a case where the clearance acquired a second time is equal to or less than the clearance acquired a first time; and generating the third information indicating information on the third behavior in a case where the clearance acquired a second time is larger than the clearance acquired a first time”. These limitation in combination of other elements are neither found nor disclosed in prior art as a whole.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stefanski et al. Patent No. US 10467879 B2 - Thoughtful elderly monitoring in a smart home environment
Hyodo  et al. Pub. No. US 20180173544 A1 - INFORMATION PROCESSING DEVICE, INFORMATION PROCESSING METHOD, AND PROGRAM
Ohtani et al. Pub. No. US 20180046788 A1 - INFORMATION PROCESSING APPARATUS, INFORMATION PROCESSING METHOD, AND PROGRAM

	Kim et al. Pub. No. US 20160057374 A1 - DISPLAY DEVICE, REMOTE CONTROL DEVICE TO CONTROL DISPLAY DEVICE, METHOD OF CONTROLLING DISPLAY DEVICE, METHOD OF CONTROLLING SERVER AND METHOD OF CONTROLLING REMOTE CONTROL DEVICE
	Ubiquitous Sensors based Human Behavior Modeling and Recognition using a Spatio-Temporal Representation of User States – 2004
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 5712727855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/Primary Examiner, Art Unit 2647